DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24, 30-34, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (2020/0229152).
Regarding claims 1 and 30, Park discloses a wireless device and a method for use in the wireless device in a wireless communication system for transmitting a physical uplink control channel (see PUCCH in paragraph 0084), the method comprising; transmitting uplink control information, UCI, to one or more radio nodes on a physical uplink control channel having a physical uplink control channel structure, the physical uplink control channel structure being based on at least one numerology configured for or used by the wireless device for transmitting the physical uplink control channel (see uplink control information (UCI) in paragraphs 0047, 0063; the frame structure for supporting the control channel and the data channel and various numerologies in paragraph 0072).

Regarding claims 3, 31, and 34, Park discloses obtaining information indicating at least one numerology configuration to be used by the wireless device (see the base station may set to terminals such that multi-TTIs based on different numerologies may be associated with different bandwidth parts (hereinafter, BPs) within a single component carrier in paragraphs 0080, 0090, 0173).
Regarding claim 4, Park discloses wherein the obtained information indicating a numerology or frequency subcarrier spacing comprises receiving the information from a network node (see a numerology and a corresponding sub-carrier spacing in Table 2 on page 7 and UE receives information from the eNB in figure 11).
Regarding claim 5, Park discloses wherein each numerology or frequency subcarrier spacing maps to at least one physical uplink control channel configuration, and determining a physical uplink control channel structure comprises mapping the numerology or frequency' subcarrier spacing to the at least one physical uplink control channel configuration (see a mapping relationship between the frequency domain and the TTIs type in paragraphs 0169 and various numerologies, sub-carrier spacing, TTIs, and NR control channel (NRCCH) in Tables 2 & 3 and paragraph 0096).
Regarding claim 6, Park discloses wherein the mapping is done using a table, wherein the table defines the physical uplink control channel structure for the one or more physical uplink 
Regarding claim 7, Park discloses wherein the table defines the physical uplink control channel structure as the length in number of slots, symbols and/or samples of the physical uplink control channel for each configured or used numerology for transmitting UCI on the physical uplink control channel (see symbols per TTI, TTI duration in Table 2 & 3 on page 7).
Regarding claim 8, Park discloses wherein the table is received by the wireless device, or stored in the memory of the wireless device (see when an embodiment is embodied as software, the described scheme may be embodied as a module (process, function, or the like) that executes the described function.  The module may be stored in a memory and may be executed by a processor.  The memory may be disposed inside or outside the processor and may be connected to the processor through various well-known means in paragraphs 0024, 0185).
Regarding claim 9, Park discloses wherein the table is stored in the memory of the wireless device and the physical uplink control channel configuration and the physical uplink control channel numerology are received by the wireless device (see a method of assigning, by a base station, a transmission resource for a control channel and a data channel to a terminal or a method of monitoring, by the terminal, and receiving the control channel and the data channel in the system supporting time domain areas of different numerologies within a single frequency domain area in paragraph 0028; To support a numerology of the NR system having scalability, values shown in Table 1 may be used in paragraph 0034; and an NR numerology to be selected and applied may be determined by a network (e.g., base station).  Also, a configuration based on a different numerology value may be provided to each terminal.  Also, configurations based on a plurality of numerology values may be provided to a single terminal in paragraph 0071).

Regarding claim 11, Park discloses wherein the physical uplink control channel structure is defining a time duration of the physical uplink control channel, and wherein the time duration is a defined number of slots or number of symbols or samples (see the time duration, slot, and symbols in Tables 2 & 3 on page 7).
Regarding claim 12, Park discloses wherein the number of symbols is specified as number of normal symbols and special symbols (see the TTI may be configured using various numbers of OFDM symbols and various OFDM symbol lengths in paragraphs 0045, 0050.
Regarding claim 13, Park discloses wherein determining a physical uplink control channel structure comprises determining the length of the physical uplink control channel, in number of symbols or slots, based on the configured/used physical uplink control channel numerology and a physical uplink control channel configuration configured for the wireless device (see a configuration based on a different numerology value may be provided to each terminal.  Also, configurations based on a plurality of numerology values may be provided to a single terminal in paragraph 0071 and Tables 2 & 3).
Regarding claim 14, Park discloses wherein the uplink control channel configuration is related to a PUCCH format (see PUCCH in paragraph 0084).

Regarding claim 16, Park discloses wherein the obtaining information indicating a numerology or frequency subcarrier spacing further comprises obtaining a slot configuration or slot interval (see numerology and slot interval (TTI) in Tables 2 & 3).
Regarding claim 17, Park discloses wherein the obtaining information indicating a numerology or frequency subcarrier spacing comprises obtaining an uplink bandwidth part configuration associated with a numerology (see different bandwidth parts (hereinafter, BPs) in paragraph 0080).
Regarding claim 18, Park discloses wherein the symbols are OFDM symbols or SC-FDMA symbols (see OFDM symbols in paragraph 0104).
Regarding claim 19, Park discloses wherein the physical uplink control channel configuration is a PUCCH configuration for NR (see a PUCCH in paragraphs 0084 and a method, apparatus, software for transmission and reception of a control channel and a data channel for a new radio (NR) system in paragraph 0001).
Regarding claims 20-24, 32-33, and 36, claims 20-24, 32-33, and 36 describe a network node and a method performed by the network node (eNB of figure 11), located at the other end of the communication with the wireless device (UE of figure 11) described in claims 1-19, 30-31, and 34 that is a reverse process of the method described in claims 1-19, 30-31, and 34. Claims 20-24, 32-33, and 36 are, therefore, subject to the same rejection.


Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive.
The applicant argues that “The Office Action relies on Park at paragraphs 0047 and 0063 as disclosing UCI. Office Action at p. 3. The cited portions of Park disclose a terminal device capable of transmitting UCI. Notably, however, the cited portions of Park also disclose that an NR subframe may refer to a predetermined time interval that is used as the same time reference by all the terminals (including terminals based on a different numerology) within a cell. That is, the NR subframe may be used in the NR system as a time reference having the absolutely same time interval (e.g., 1 ms) regardless of numerologies. Park at 0047. Thus, paragraphs 0047 and 0063 disclose a method of transmitting UCI that is not based on numerology”. This argument is irrelevant because claim 1 merely claims transmitting UCI and Park does disclose transmitting UCI (see a UCI transmission in paragraphs 0047, 0063)
The applicant further argues that “The Office Action relies on Park at paragraph 0072 as allegedly disclosing the physical uplink control channel structure being based on at least one numerology configured for or used by the wireless device. Office Action at p. 3. The cited portion of Park, however, discloses a frame structure for supporting a control channel and a data channel. Disclosure of a frame structure (e.g., radio frame that includes a control channel, a data channel, and other transmissions) is not disclosure of the control channel structure (e.g., format of the control channel within the frame). There is no disclosure in the cited portion of Park that describes the structure of the control channel or that the structure of the control channel is based on a numerology.”. This argument is not persuasive because in paragraphs 0028, Park discloses that a frame structure supporting a control channel and the control channel in the system supporting time domain areas of different numerologies. In paragraphs a flexible or scalable numerology (hereinafter, a scalable numerology).  To support a numerology of the NR system having scalability, values shown in Table 1 may be used. In paragraphs 0072, Park discloses that a frame structure for supporting a control channel and a method of assigning the control channel based on the assumption that various numerologies are defined in the NR system.  That is, the examples disclosed herein may simply presume that various numerologies are applied and are not limited to or restricted by a specific value of such a numerology.  Also, the frame structure for supporting the control channel and the method of assigning the control channel according to the examples of the present disclosure will be described based on numerology family candidates for the NR system.  However, the scope of the present disclosure is not limited to or restricted by a specific value of such a numerology. In paragraphs 0080, Park discloses that the base station may set to terminals such that multi-TTIs based on different numerologies may be associated with different bandwidth parts, and paragraphs 0069, Park discloses that a boundary between TTIs according to different numerologies may be defined.  For example, to align a boundary between a TTI (or subframe) and an sTTI (or short subframe), i) if a TTI with a length of 0.5 ms includes 8 symbols. Note that “a frame structure for supporting a control channel” means that the control channel is a structure comprises frame/sub-frame, symbol. Claim 1 merely claims a control channel structure without specifying how the structure is. Therefore, Park clearly teaches the control channel structure as claimed in claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472